Citation Nr: 1515849	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial disability ratings for right hip trochanteric bursitis, currently evaluated as 10 percent from February 13, 2012, as 0 percent since April 8, 2014, and as 10 percent since June 26, 2014, to include consideration of a period of convalescence as a result of a surgical procedure to this service-connected disability.

2.  Entitlement to higher initial disability ratings for right hip bursitis (based on abduction), currently evaluated as 0 percent from February 13, 2012, as 20 percent from April 8, 2014, and as 0 percent from June 26, 2014, to include consideration of a period of convalescence as a result of a surgical procedure to this service-connected disability.

3.  Entitlement to an increased rating for osteochondritis dissecans and arthritis of the right knee, postoperative, currently evaluated as 30 percent disabling prior to January 30, 2014, and noncompensable since August 1, 2014.

4.  Entitlement to an increased rating for status post left knee arthroscopy with debridement and chondral picking of osteochondral defect, currently evaluated as 20 percent disabling prior to July 25, 2014, and noncompensable since February 1, 2015.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.

The Veteran's right hip claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection.  In October 2014, the Veteran's representative filed a Notice of Disagreement (NOD), appealing the initial disability ratings assigned, to include convalescence periods.  To date, the RO has not issued a Statement of the Case (SOC).
The Veteran's remaining claims come before the Board on appeal from a June 2012 rating decision of the RO in Louisville, Kentucky.  The Veteran perfected timely appeals of these issues.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO via videoconference on the bilateral knee and TDIU claims.  A copy of the hearing transcript has been associated with the claims file.

Following the August 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the claims file, and this evidence was not reviewed by the RO.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in March 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Right Hip Claims

In an August 2014 rating decision, the RO granted service connection for the right hip disabilities.  In October 2014, the Veteran's representative filed a NOD, appealing the initial disability ratings assigned, to include convalescence periods.  To date, the RO has not issued a SOC in response to the Veteran's October 2014 NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Knees Claims

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, in a February 2014 letter, the Veteran's private physician at the Louisville Bone and Joint Specialists reported that the Veteran would be requiring six months of convalescence and rehabilitation following his recent right knee surgery.  While the right knee surgery records are contained in the claims file, the rehabilitation records are not.  Additionally, in an August 2014 letter, the Veteran's private physician at Baptist Hospital East stated that the Veteran had undergone left knee surgery on July 25, 2014.  These surgical treatment records are not currently in the claims file.  To date, no attempts to obtain these records have been made by VA, and these records are not currently in the claims file.  Accordingly, on remand, attempts to obtain these recent and pertinent private treatment records should be made by the AOJ.  All VA treatment records currently contained in the claims file should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

TDIU Claim

A remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities - specifically, his service-connected bilateral knee and right hip disabilities.  See July 2011 TDIU formal application.  The Veteran was provided with a TDIU medical opinion at the June 2011 VA General Medical examination.  Since that medical opinion, the Veteran was awarded service connection for his right hip disabilities and was awarded disability benefits from the Social Security Administration (SSA).  The SSA records are currently in the claims file and document that the Veteran is receiving disability benefits in part for his service-connected bilateral knee disabilities.  The Veteran was recently afforded a VA knees examination in September 2014, but the VA examiner did not provide a medical opinion regarding the total effect of all of the Veteran's service-connected disabilities on his employability.  Accordingly, upon remand, this VA medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is notified that it is his responsibility to report for any examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC concerning his claims of:  (a) entitlement to higher initial disability ratings for right hip trochanteric bursitis, currently evaluated as 10 percent from February 13, 2012, as 0 percent since April 8, 2014, and as 10 percent since June 26, 2014, to include consideration of a period of convalescence as a result of a surgical procedure to this service-connected disability; and, (b) entitlement to higher initial disability ratings for right hip bursitis (based on abduction), currently evaluated as 0 percent from February 13, 2012, as 20 percent from April 8, 2014, and as 0 percent from June 26, 2014, to include consideration of a period of convalescence as a result of a surgical procedure to this service-connected disability.  The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise him of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of these additional claims should the AOJ return these claims to the Board for further appellate consideration.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his increased rating claims for his knees.  Specifically, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities since May 2010.  Obtain all VA and private treatment records that have not been currently associated with the claims file, to include those from Baptist Hospital East, from the Louisville Bone and Joint Specialists, and from the VA Medical Center (VAMC) in Louisville, Kentucky.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  After completing the above actions, obtain a VA medical opinion regarding the effect(s) of the Veteran's service-connected disabilities (right hip trochanteric bursitis; right hip bursitis (based on abduction); osteochondritis dissecans and arthritis of the right knee, postoperative; status post left knee arthroscopy with debridement and chondral picking of osteochondral defect; residuals of status post arthroscopies with muscle atrophy and weakness of the right calf; residuals of status post arthroscopies with muscle atrophy and weakness (general); two scars over the medial right knee; scar over the lateral right knee; fracture of the right fifth finger; bilateral hearing loss; and, tinnitus) on his employability.   It is left to the discretion of the VA examiner as to whether an examination(s) needs to be scheduled before the medical opinion can be provided.  The entire claims file, as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  After the above actions have been completed, readjudicate the Veteran's increased rating claims for the knees and the TDIU claim.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




